Title: Thomas Jefferson to John Hollins, 20 January 1811
From: Jefferson, Thomas
To: Hollins, John


          
            Dear Sir
            Monticello Jan. 20. 11.
          
           I had delayed asking the favor of you to procure my stock of plaister expecting I should be able to find a recipe for distinguishing the good from the bad, which I thought I possessed.  but hitherto I have sought for it in vain; and lest the season should be lost for getting it in time, I will ask the favor of you to send me six tons, in the lump, to the care of Messrs Gibson & Jefferson at Richmond, who will forward it to me. have the goodness at the same time to note to me the cost which shall be promptly remitted.  we are all anxiety here to know what Congress will do on this new trick of Bonaparte, opening the seas & shutting his ports to us, as well as on the immoveableness of the British government. that government is now puzzled to disguise longer it’s real object, which is to claim the ocean as theirs by conquest, and make every flag on it tributary to the support of that navy, which is to maintain their conquest and which they are unable to maintain from their own resources. between the lion & the Tyger we are under sufferance. your friends here are all well.
          
            Accept the assurances of my esteem & respect
            
 Th: Jefferson
          
        